IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LINDA AGOSTINELLI,                 : No. 698 MAL 2014
                                   :
                 Respondent        :
                                   : Petition for Allowance of Appeal from the
                                   : Order of the Superior Court
           v.                      :
                                   :
                                   :
JAMES C. EDWARDS, JON D.           :
EDWARDS, AND LETWO VENTURES, :
LLC,                               :
                                   :
                 Petitioners       :
                                   :
 _________________________________ :
                                   :
                                   :
JAMES C. EDWARDS AND JON D.        :
EDWARDS,                           :
                                   :
                 Petitioners       :
                                   :
                                   :
           v.                      :
                                   :
                                   :
EDWARD D. AGOSTINELLI, SR., AND    :
LINDA AGOSTINELLI, AND JCE, INC.,  :
                                   :
                 Respondents


                                    ORDER


PER CURIAM

     AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal is

DENIED.